LETTS, Judge.
From an examination of the record and briefs in this cause, the court determines that the Circuit Court passed upon the constitutionality of Florida Statute 812.10 (1973).
Accordingly, because the Circuit Court’s ruling has been preserved and presented on appeal, we hereby transfer jurisdiction of this appeal to the Supreme Court pursuant to the authority of Article V, Section 3(b)l of the Florida Constitution and in accordance with Florida Appellate Rule 2.1(5)(d).
ANSTEAD, J., concurs.
CROSS, J., dissents, with opinion.